THE THIRTEENTH COURT OF APPEALS

                                   13-14-00181-CR


                               Zachary Ellis Armstrong
                                          v.
                                 The State of Texas


                                 On Appeal from the
               County Court at Law No. 4 of Montgomery County, Texas
                             Trial Cause No. 12-277558


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

May 21, 2015